773 F.2d 251
Ruben CASTANEDA, Plaintiff-Appellant,v.UNITED STATES of America, et al., Defendants-Appellees.
No. 83-6466.
United States Court of Appeals,Ninth Circuit.
Oct. 3, 1985.

Gary Nelson, San Diego, Cal., for plaintiff-appellant.
Christine R. Whittaker, Washington, D.C., for defendants-appellees.
Before FLETCHER, and REINHARDT, Circuit Judges.


1
ORDER AMENDING OPINION AND DENYING PETITION FOR REHEARING


2
The opinion found at 757 F.2d 1010 (9th Cir.1985) is amended as follows:


3
Footnote 2 is added at page 1012, column 1, line 16 following, "We conclude that the balance tips decidedly in favor of disclosure.":


4
"Although the district court's opinion is cryptic, its exchange with counsel indicates it attempted a balancing of the government's and plaintiff's interests.  Assuming arguendo that the standard of review is "clearly erroneous," see Van Bourg, Allen, Weinberg & Roger v. NLRB, 751 F.2d 982, 984 (9th Cir.1985) (per curiam), we find that the district court's findings are clearly erroneous.  The only evidence that might tend to show a possible invasion of privacy consists of statements by two USDA administrators that on unspecified occasions in the past two USDA undercover agents were mildly harrassed when their identities were released.  The administrators also admitted that during the most recent fiscal year the identities of 146 undercover agents were released with no apparent adverse consequences."


5
The Government's petition for rehearing is denied.